On Motion for Rehearing.
This case was submitted on October 28, 1929, and a decision was delayed because of the controlling question having been submitted to the Supreme Court by the Fort Worth Court of Civil Appeals. The question has now been decided by the Supreme Court adversely to the contention of appellant. Appellant now asks that we defer action on this motion until a motion for rehearing in the case now before that court can be disposed of.
We feel that we have delayed a disposition of this case as long as we should, bearing in mind the rights of appellee, and, feeling that the former decision is correct, we must now overrule this motion. *Page 487